Per curiam.
Respondent Thomas B. West has petitioned for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon health reasons. In view of the recommendation of the Review Panel of the State Disciplinary Board that respondent be allowed to surrender his license to practice law, West’s petition is granted. Before any reinstatement petition can be granted, West must comply with the reinstatement rules in effect at the time of the filing of such a petition.

License surrendered.


Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.